 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay, wages, hours of employment, and other terms and conditions of em-ployment, and, if an understanding is reached, embody such an understandingin a signed agreement.The bargaining unit is:All production and maintenance employees employed by us at ourMassillon, Ohio, plant, including truckdrivers and firemen, but excludingoffice clerical employees, professional employees, guards, and supervisorsas defined in the Act.BROWN LUMBER CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, 44115, Telephone No.Main 1-4465, if they have any questions concerning this notice or compliance withits provisions.Majestic Lamp Mfg. Corp.andTextileWorkersUnion of Amer-ica,AFL-CIOandLocal Union 686, International Brother-hood of Electrical Workers,AFL-CIO,Party to the Contract.Case No. 4-CA-2668. June 27, 1963DECISION AND ORDEROn April 22, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Respondent and the General Counsel did notfile exceptions to the Intermediate Report, and the Charging Partyfiled exceptions only to a portion of the remedy recommended bythe Trial Examiner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions,' and recommendations zof the Trial Examiner.1 In the absence of exceptions thereto, we adopt the Trial Examiner's unfair labor prac-tice findings and conclusionspro forma.Although we do not adopt the Trial Examiner's reasons for denying dues reimburse-ment, particularly that given in the last two sentences of thesectionentitled "TheRemedy" in the Intermediate Report, we find that in the circumstances of this case re-imbursement is not appropriateCfAirMaster Corporation, et al,142 NLRB 181 ,Durali.te Co., Inc,132 NLRB 425.143 NLRB No. 31. MAJESTIC LAMP MFG. CORP.181ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner, as modified herein.3IWe find merit to the Charging Party's exception to the wording of the Trial Examiner'srecommended notice, and accordingly the titth paiagraph 'ot the notice eont.rnied in theAppendix to the Intermediate Report is amended to readWE WILL NOT In any related manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, loin, or assistTextileWorkers Union of America, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or auy other mutual did orprotection, or to refrain from any or all such activitiesINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASETextileWorkers Union of America,AFL-CIO,hereincalled TWU, fileda chargeagainstMajestic Lamp Mfg Corp., herein called Respondent,on June 27, 1962,and an amended charge on November29, 1962TheGeneral Counsel of theBoard, through the Regional Director for the Fourth Region, issued a complaint,dated November 29, 1962, an amendment to the complaint,datedNovember 30,1962, and an amended complaint,dated February 6, 1963.The allegations againstRespondent are, in substance,that at a time when TWU was requesting recognitionas exclusive bargaining agent for Respondent'sproduction and maintenance em-ployees,Respondent,through two supervisors,participated in organizational ac-tivitiesof Local Union 686,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,herein called IBEW,and thereafter recognized IBEW as exclusivebargaining agent and executed a contract containing a union-seniority clause withthe IBEW,all in violation of Section 8(a)(1), (2),and (3)of the Act. In itsanswer,Respondent denies the commisison of unfair labor practices.With all parties represented,a hearing was held before Trial Examiner RameyDonovan on February 19 and 20, 1963,at Jim Thorpe, Pennsylvania.The Gen-eral Counsel and the Respondent at the close of the hearing made oral argument andsubsequently filed briefs.Upon the entire record,and based upon my observation of the witnesses, I makethe following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Pennsylvania corporation with its principal office and place ofbusiness in Lansford, Pennsylvania.Respondent manufactures lamps, lighting fix-tures,and related products.During the past year Respondent purchased andreceived materials at its Lansford plant valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were transported to said location fromStates of the United States other than PennsylvaniaIt is found that Respondentisengaged in interstate commerce within the meaning of the Act.IITHE LABOR 'ORGANIZATION INVOLVEDTWU and IBEW are labor organizations within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES1.The factsa.BackgroundRespondent had been a manufacturer of lamps and lighting fixtures for manyyears in New York City.While in that city, Respondent had been a member ofan employer's association in the industry in which it was engaged.The associationrepresentedRespondent for collective-bargaining purposes and had contractualrelations with Local 3, IBEW.In June 1961, Respondent moved to Lansford, Pennsylvania. I take officialnotice that this general area of Pennsylvania has been andisaneconomically 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepressed area.A local citizens' group, the Carbon-Schuykill Industrial Develop-ment Committee, herein called the CSIDC, was instrumental in bringing Respondentto Lansford pursuant to an effort to bring new industries to the area.The CSIDCassistedRespondent by securing a plant site and finar cing the plant building.TWU filed a petition for certification on October 2, 1961.With District 50,United Mine Workers, a labor organization, as an intervenor, the aforesaid petitionwas processed and a consent election was arranged by the Board for October 20,1961.According to the uncontroverted testimony of employee Hruska, who sub-sequently 1 engaged in organizational activity on behalf of IBEW and becamethe IBEW shop steward, some representatives of CSIDC came to the plant onOctober 19, 1961, and addressed the employees of Respondent.As testified to byHruska, the substance of what was said was that the employees should not puttoo much pressure upon Respondent and cause union trouble that might adverselyaffect the new plant.2The foregoing address by the CSIDC people took place onRespondent's premises during the noon hour.At the election on October 20, of a total of 30 eligible voters, 15 voted for TWU,15 voted for no union, and District 50, UMW, received no votes. The TWUfiled objections to the election, with timely service thereof upon the Board's RegionalDirector and upon the Respondent.However, TWU did not make timely serviceupon District 50, UMW, and the objections to the election were dismissed on thisprocedural ground in accordance with the Board's Rules and Regulations.TheRegional Director thereupon certified that none of the choices on the ballot hadreceived a majority of the votes and that no labor organization is the exclusiverepresentative of all the employees in the unit.Employee Castagna, who had engaged in organizing activity on behalf of TWU,testified credibly that the day after the election he spoke to Ebenstein, president ofRespondent.Castagna said that he was thinking of quitting in view of the electionresult.Ebenstein assured him that such a step was unnecessary and that he didnot hold Castagna's TWU activity against him.Ebentein did state, however, that"You should have got another union," observing that the one that Castagna had beensupporting, TWU, had a strike down south and was a sort of radical outfit.b.The1962eventsIn January 1962, and by February 13, TWU had secured 15 new authorizationcards from among Respondent's employees?By letter, dated February 13, sentfrom its office in Newark, New Jersey, to Respondent in Lansford, Pennsylvania,TWU claimed that it represented a majority of Respondent's production and main-tenance employees .4The letter stated that the Union was ready, upon request, toprove its majority "through any impartial and reputable organization such as theAmerican Arbitration Association, the Federal Mediation and Conciliation Service,the Honest Ballot Association or any other organization of like nature and reputa-tion that you would care to suggest." It was also stated that the TWU requestedrecognition as bargaining agent in the above unit and requested that negotiationson a contract commence immediately at a mutually convenient time and place.Respondent at no time replied to this letter or communicated with TWU.' Commencing around March 1962.' The Evening Record, a local Lansford newspaper, quoted a public statement issued bythe,CSIDC on October 18 with respect to the situation at Respondent's plant, including theimpendingelection.The gist of the statement was that the CSIDC, in bringing industryto the region, had givenassurancesthat although unionization would probably comeeventually there would be "sufficient time to become established and get their productionunderway before theyare facedwith union demands . . . . Production began at theMajestic Lamp Company . . . on August 18 . . . . The Board of directors feels that thisCompany has not hadsufficienttime to . . . reach the minimum production for successfuloperation."The same newspaper account also stated that on the morning of October 19, the CSIDCformed a Labor-Management Citizens' Committee. "The committee planned to meet in abody with employees of the Majestic Lamp Manufacturing Corporation of Lansford atnoontoday and appeal to the workers to vote for 'no union' for at least a period of sixmonths."8 On February9, 1962,TWIT filed a Section 8(a) (1) charge against Respondent allegingthat since October19, 1961,Respondent had interfered with, restrained, and coerced itsemployees.This charge wasdismissedby the Regional Director of the Board'On February 16, TWITsecured anadditional authorization card and alsosecured a cardon February17; 2 more cardswere obtained on March 3, 1 on March7, and 1on March 26,for atotal of 21in a unit of 31 employees. MAJESTIC LAMP MFG. CORP.183Employee Hruska, who had campaigned for District 50, UMW, prior to theOctober 20, 1961, election and who was the observer for that Union at the elec-tion, testified that just prior to the election he advised the District adherents thathe was going to vote "no union" and said that they could do likewise 5 Judgingby the election results, this is what was done since District 50 received no votes.Thereafter, Hruska sought to form an independent union.He next began organiz-ing for the IBEW and secured 19 authorization cards in April 1962 and 2 onMay 2, 1962, for a total of 21 in the unit of 31. Of the 21 IBEW card signers,9 employees had previously signed TWU cards in the January-March 1962 period .6There is no evidence that the nine duplicate signers had notified TWU or takenother definitive action to rescind their TWU cards. In its brief, Respondent arguesthat the facts that the IBEW cards were signed subsequent to the TWU cards estab-lishes that the latter designations were repudiated.Although Hruska was apparently the titular head of the IBEW organizing effortamong the employees, the role of two other individuals in Respondent's employrequires description.Heid had worked for Respondent for 10 years, commencing when the plant waslocated in New York City. In New York, Heid was head of the polishing depart-ment.He came to the Lansford plant in July 1961, and, from that time until thepresent, his wages, plus room and board in Lansford, were paid by Respondent.Respondent also pays Heid's weekly commutation expenses covering Heid's trans-portation from Lansford to New York on Friday evenings and his return on Sun-day.Heid was foreman of the polishing department at Lansford.At the Lansfordplant,Heid initially began training 8 or 10 men in Respondent's operation.Re-spondent has stated that Heid at that time was a "working foreman."During thecourse of instruction Heid made recommendations to Ebenstem regarding the abilityand potentiality of the various employee trainees under his jurisdiction.Some ofthe men were terminated on Heid's recommendation while those he approved werecontinued as employees. In the early part of 1962, there were three or four menin the polishing department in addition to Heid and this number was thereafter increased to a total of six.Heid received $2 an hour and then $2.121/2 an hour in1962, plus, as has been mentioned, his room and board and weekly transportation toand from Lansford and New York. In 1962, the employees in Heid's departmentwere paid $1.25 or $1.30 an hour.Heid testified that as foreman, his duties con-sisted of "Giving out jobs to the men, making production, see [that] the work isdone right."He stated that if the employees in his department do not do theirwork properly, "I return it to them and make them do it right."Heid reports tothe plant manager about the men under him and makes recommendations regard-ing the competence of these men.As foreman, Heid worked initially about 6 hoursdaily with his own hands in the course of training and supervising.This amountof time was later reduced to about 5 hours out of 8.On the list of eligible votersfor the October 1961 Board election, approved by Respondent and the two unions,Heid's name was not included, nor did Heid vote in the election.Respondent's "Listof Hourly Employees" on the payroll of February 14, May 4 and 15, and July 10.1962, does not include Heid and on another list of personnel from January 1, 1962,the job description "Foreman" appears next to Heid's name 7 I find that Heid inthe course of his employment at the Lansford plant in 1961 and 1962 was a supervi-sor within the meaning of the Act and that his title, financial arrangements with Re-spondent, and his duties identified him with management.Mersel had been in Respondent's employ for 12 years.He came to the Lansfordplant in June 1961 but at the time he advised Respondent that he was not certainhow long he would stay at the Pennsylvania plant .8Respondent states that whenMersel came to Lansford his title was temporary working foreman.During hisinitial employment at Lansford Mersel instructed 12 to 14 employees in the as-sembly operation.Mersel recommended to Ebenstein that three men be retainedas permanent employees and this was done.Ebenstein himself hired two other5Hruska had secured about eight District 50 cards.eAmong the nine duplicate signers the two extremes of the lapse in time between thesigning of two cards were: Lazorchick, March 26, 1962, TWU card, and April 11, 1962,IBEW card ; Matta, January12, 1962,TWU card, and May 2,1962,IBEW card. Theaverage time gap between the signing of the two cards by the nine employees was 67 days° Counsel for Respondent stipulated that Heid's name waseliminated from the "Listof Hourly Employees" aforementioned "because these people [Held and Mersel] were notconsidered part of the work forcefor purposes of determiningmajority status of theUnion among the workforce."8Mersel left Respondent's employ about a rear later, in July 1962 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDassemblers.After the training period Mersel worked in the assembly departmentand he testified that he was also in charge of that operation.Thereafter, a newforeman was hired for the department and Mersel "broke himin" inRespondent'sparticular operations.Ebenstein from time to time would ask Mersel how thingswere going in the department and, if some finished product came from the depart-ment that was not satisfactory, Ebenstein admonished Mersel that it was the latter'sresponsibility to see that the products emerged in the proper condition.Merselwould tell Ebenstein that he was busy on assembly production and that the newforeman should check the products.Ebenstein replied that the foreman was newand that Mersel should still look after such matters.Employees in the departmentcontinued to consult Mersel on work problems during this period.Mersel testifiedthat in April or May 1962 he was given the title of foreman.9As foreman, Merseltestified credibly, his duties were to take full charge of the assembly department.It was his responsibility to see that the work was performed properly, to keep produc-tion records, to lay out the work, to be in charge of the stock, and to assign workto employees.There were five or six employees in his department.Throughouthis employment at the Lansford plant Mersel received $2.30, an hour, plus 4 hours aweek at overtime (1 hour a day), plus room and board, and weekend transporta-tion expenses between Lansford and New York.Employees in the assembly depart-mentreceived $1.30 an hour.Both before and after April 1962, Mersel attendedmanagementmeetingsconvened by Ebenstein.Those present were Ebenstein, theplant manager, the bookkeeper, and all the foremen, including Mersel and Heid.Topics discussed were production problms, possible improvements, and problems inthe various departments.Like Held, Mersel was not on the eligibility list of em-ployees who could vote in the 1961 election and he did not vote.On the payrolllists, discussed previously with respect to Held, the same facts and observations applyto Mersel as were stated regarding Heid. I find that during his employment at theLansford plant in 1961 and 1962 Mersel was a supervisor within the meaning ofthe Act and was at all times identified with management by reason of his duties, jobdescription, and financial arrangements with Respondent.Both Heid and Mersel had been members of Local 3, IBEW, in Respondent'splant in New York.Heid had allowed his membershipto lapse inDecember 1961while at Lansford but when Hruska beganorganizingfor the IBEW in April 1962Heid signed an IBEW card.Mersel remained an IBEW member while at Lansford.During April and May 1962 when Hruska was securing IBEW cards and when theIBEW was holding organizational meetings in the town of Lansford, Heid andMersel affirmed to the employees in the plant and at the meetings that they wereIBEW members in New York and that they considered the IBEW to be a goodunion.A substantial number of the IBEW cards were signed at two meetings inLansford prior to May 15, 1962.Heid, in this period, told employees in his depart-ment that he would rather pay dues to IBEW than TWU and that the IBEW labelon Respondent's products would help Respondent's business.At one of the meet-ingsHeid informed the employees that "the old man definitely wanted the IBEWin."BusinessAgent Reeser stated that without the IBEW label other firms wouldnot hang Respondent's products.Heid testified that at these IBEW meetings hetold the employees that all the fixtures made by the Company had to have a unionlabel and that the IBEW label would aid the Company's business.At the May 2meeting employee Sabol expressed opposition to the IBEW.On the same occa-sionSabol's foreman, Heid, told Sabol that he was too "radical" and Heid un-successfully attempted to have Sabolsignup in the IBEW. The Heid-Sabol con-versation at the meeting took place in thepresenceof other employees, includingthose in Heid's department.Heid, in words or in substance, said to Sabol that,as head of the department, he, Heid, wanted Sabol to join the IBEW so that allhis employees would thus be members of the sameunion.10Although an employer is responsible for the conduct of supervisorsregardless ofthe employer's specific knowledge of such conduct, the evidence in this case estab-lishes that Respondent was aware of at least Heid's participation in the IBEWorganizing activities.Heid testified that Ebenstein asked him if he attended theIBEWmeetingsand Heid said that he did.When Heid said to Ebenstein that he9On General Counsel's Exhibit No. 16, furnished by Respondent and covering the periodJanuary 1, 1962, to August 31, 1962, the job title of "Foreman" appears next to Mersel'snameI°Held testified, "I tried to make him changehis mind tojoin it [IBEW] because beingthe head of my department I said, All the boys will he the same members ' " MAJESTIC LAMP MFG. CORP.185would like to sign up with the IBEW in Lansford,the latter replied that he hadno objection."On May 3, 1962,the IBEW wrote to Respondent claiming that it represented amajority of the employees.Reeser, who wrote the letters, stated therein that hewould be away until May 11 but would thereafter like to meet with Respondent.Ebenstein replied on May 8, suggesting that Reeser call him on May 14 so thatthey could arrange a meeting.The meeting was thereafter arranged for May 15.Reeser, Ebenstein,and Respondent's attorney,Miness, met at the plant on May 15.Ebenstein contactedMcCartney,the secretaryof the CSIDC,and asked her tosecure a neutral party to check the IBEW cards.McCartney called the ReverendYolton,a minister in the United Church of Christ.Yolton testified that McCartneyasked him to go to the plant to count the union votes. By 10 a.m. on May 15Yoltonwas at the plant. In Ebenstem's office, in the presence of Reeser and Minessas well as Ebenstem,Yolton was given a list of employees and the IBEW cards.Yoltonchecked the cards against the list.There was a card with Heid's namebut when he could not find the name on the list Yolton inquired about the fact.Yolton testified that either Ebenstem or Miness or both informed him that Heidwas in a supervisory capacity and therefore could not be considered as eligible.In checking the cards against the list Yolton saw that the IBEW had a majority.12However, Yoltonsaidthat he would like to talk to the individual employees toverify the fact that they had signed the cards.Ebenstein then summonded Hruskato accompany Yolton and to introduce him to the signers of the cards.Yoltonand Hruska went through the plant, with Hruska introducing Yolton to the individ-ual signers.Yolton asked each person, in substance,ifhe had signed the cardbearing his name or if that was his signature,and the employee affirmed that fact.13There is no evidencethat TWU hadbeen apprised of the card check arrangementor that Respondent had apprised it of the IBEWclaim.TWU'scontinuing interestwas known to Respondent since on May2, 1962, TWUhad filed a Section 8 (a) (1)and (5)charge that Respondent had refused to bargain withTWU since February1962This charge was extant onMay 15,1962, but was ultimately dismissed.Asfar as appears,Yolton was completely unaware ofany TWU claimthat it rep-resented a majority.Yoltonthereafter returned to the office and prepared a writtenstatement to the effect that IBEW had cards signed by a majority of the employees.14Although Respondent on May 15, 1962,recognized the IBEW as the exclusivebargaining agent for the production and maintenance employees,itwas not untilJuly 5, 1962,that Respondent and IBEW sat down and negotiated a contract.15By its terms the contract provided for a union shop and for checkoff of dues.Afterratification,the contract was executed on July 10, 1962.ConclusionsWithout repeating the evidence heretoforeset forth,I conclude that the conductand activities of supervisorsHeidand Mersel constituted illegal interference withand assistance and supportto the IBEWin its organizing of Respondent's employeesand its attainment of a majority of card designations.The activeparticipation onbehalf of the IBEW and the support and assistance renderedto the IBEW by twosupervisors in this small plant of 31 employees has exceeded reasonable bounds andhas tainted the status of the IBEW as the purported free choice of a majority ofthe employees in the appropriate unit.The execution of a contract provding forexclusive recognition of the IBEW and providing for compulsory membership inthat organization under these circumstances compounds the illegal interference,assistance,and support and, additionally,constitutes illegal discrimination.I there-11Mersel testified that on one occasion when he and Reid were conversing in the plant,Ebenstein came up and asked Held if he had gone to the meeting and Held answered inthe affirmative.12There were 21 IBEW cards dated prior to May 15,1962.The cards were dated inApril 1962 with the exception of two,dated May 2, 19G21SHruska stood nearby or next to Yolton during the conversationNo mention wasmade by Yolton about TWU to the employees and nothing had been said to Yolton aboutthe TWU by Ebenstein,Reeser, or Miness14Yolton testified that as he prepared the aforesaid statement he said,"Well,I guessthe next step is to have an election"He was informed,however,by Reeser that the cardcheck was in lieu of an election to make the IBEW the bargaining representative.15At the bearing,Ebenstein was asked why almost 2 months elapsed before the partiescommenced negotiating a contract.He replied,"I can't answer you because I don't know " 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore find that Respondent's conduct is violative of Section 8(a)(1), (2), and (3)of the Act.Aside from the aforedescribed support and assistance to the IBEW, I also findthat the disparity of treatment accorded the IBEW's claim for recognition as con-trastedwith the complete ignoring of the same claim by TWU constituted illegalsupport and assistance to the IBEW.First of all, it is not unreasonable to believethat, quite apart from the activities of the two supervisors, some employees mayhave signed IBEW cards because, since February 1962, Respondent had refusedto reply to the TWU claim and demand and had completely ignored thatunion.16Whether this was in fact the employees' motivation or not, Respondent's disparatetreatment of the two unions was a manifest disadvantage to one union and an ad-vantage to the other competing union which prevented a free choice by the employees.Secondly, in addition to ignoring the TWU communication completely since Feb-ruary 1962, Respondent gave no consideration to the proffered proof that the TWUmade that it represented a majority of the employees.Respondent limited itselfto a consideration of the IBEW cards.No steps were taken to review and comparethe evidence which both unions claimed to have in support of their claims to rep-resent the employees.Further, the Board has long recognized that authorizationcards are a notoriously unreliable method of determining majority status of a unionas a basis for making a contract where competing unions are soliciting cards,because of the duplications which then occur.17Respondent admitted "that it preferred dealing with the IBEW because it char-acteristically represents employees in our industry and is therefore familiar withthe operation and considerations and problems characteristic of our industry." Italso appears from Ebenstein's testimony that Respondent felt free to ignore anyclaims or demands of TWU for at least a year after the October 1961 election.Since there is no Section 8(a)(5) allegation before me it is of course unnecessaryto deal with this section as such.However, it is essential to examine what duty,if any, Respondent owed to TWU in the postelection period, for if Respondent wasfree to ignore TWU for a year in the postelection period, its conduct in the instantcase might warrant a different appraisal 18There are in fact several putative pro-positions that come to mind regarding the effect of the October 1961 election.Thus,(1) Respondent was free to ignore any representation claims by TWU or any otherunion for 1 year after the election; (2) Respondent was free to ignore any claimduring the aforementioned period by the TWU or any other union that participatedunsuccessfully in the election but was not free to ignore the claims of a union thathad not participated in the election; (3) while proposition (1) is true, Respondent,however, can, if it wishes, consider the claims of any union but, if it does, it mustalso consider the claims of competing unions and must not treat the claimantsdisparately.The foregoing matters are best resolved by bearing in mind the existence ofSection 7 and Section 8(a)(1) and (5) of the Act.19 By its terms Section 9(c)(3)of the Act does not affect the above-mentioned sections nor does the legislativehistory of Section 9(c)(3) lead to a different conclusion.Section 9(c)(3) is aprohibition on the conduct of an election by the Board within 12 months of a priorvalid election.The vitality of Section 7 and Section8(a)(1) and(5) and othersections remains.2010Nine employees who had signed TWU cards in January, February, and March 1962later signed IBEW cards.17Respondent's argument in its brief that because IBEW cards were signed subsequentto the TWU cards they therefore had greater validity is not necessarily correct. In anyevent, on May 15, 1962, when Respondent recognized IBEW, Respondent did not know suchto be the fact.Respondent did not see or seek ito'see the TWU cards prior to the hearingTWU had secured cards prior to the October 1961 election ; it secured new cards in 1962and for all Respondent knew, when it recognized the IBEW, the TWU cards may havebeen contemporaneous with or subsequent to the IBEW cards.19 It should be emphasized that I am not here discussing the assistance and support toIBEW by Respondent's supervisorsSuch conduct is by itself illegal regardless of thepresence of a rival union such as TWU"And, of course, Section 8(a)(2) and other sections21 "There is no absolute right vested in an employer to demand an election,"N L R B. v.Trimfit of California, Inc,211 F 2d 206, 209 (C A 9), and a Board election is not the solemeans by which a union can secure recognition as bargaining representative.United MineWorkers of America v. Arkansas Oak Flooring Co.,351 U.S 62:Daniel G. Leach and Doyle MAJESTIC LAMP MFG. CORP.187With respect to a union's claim for recognition upon an employer where theunion represents a majority of the employees in an appropriate unit, the employermay legally reject that claim if there is a good-faith doubt that the claiming uniondoes in fact represent a majority.The employer may be in a particularly strongposition to assert such doubt following the claimant union's defeat in a Boardelection 21As previously stated, I am not dealing in this case with a Section 8(a) (5)allegation but with an allegation under Section 8(a)(2).Enough has been stated,I believe, to establish that the postelection claim of the TWU was such that byignoring it in the first instance before IBEW appeared and then by according IBEW'sclaim disparate consideration when that union made its claim, and by entering intothe instant contract with IBEW, Respondent accorded illegal support and assistanceto the IBEW in violation of Section 8(a)(1), (2), and (3) of the Act.22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with their operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and its freeflow.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It is recommended that Respondent withdraw and withhold recognition fromIBEW until and unless it is certified by the Board 23 I further recommend that, inthe first instance following the issuance of this report, Respondent recognize nolabor organization as exclusive bargaining agent except pursuant to a certificationby the Board.Since Respondent has unlawfully assisted the IBEW and, by executing a union-security clause contract with that organization, has unlawfully conditioned employ-ment upon membership in the assisted union, reimbursement to the employees forall dues and other fees exacted from them and paid to the IBEW would be an ap-propriate remedy.24Although the circumstances of this case are in many respects not distinguishablefrom situations where the reimbursement remedy has been imposed, I do not recom-mend reimbursement here.The employees have been represented by a legitimatelabor organization.They might have chosen another union but for Respondent'sconduct and might have been better represented, depending upon their views ifH Wallace d/b/a Brookville Glove Company,114 NLRB 213, affd 234 F. 2d 400 ('C A 3)See alsoEkco Products Company (Sta-Brste Division),117 NLRB 137;Rocky MountainPhosphates, Inc,138 NLRB 292a It would appear that each situation would depend on Its own circumstances In theInstant case, if TWU In February 1962 was basing its claim on cards secured prior to theOctober 1961 election that would be one situationAnother situation would be if theTWII In February or March 1962 had presented to the Employer 30 signed cards, datedIn those months, and If the 30 employees individually came to the Employer and affirmedtheir allegiance to TWII.A third situation would be one where the Employer simplyignores the claim of TWU Including the offer to substantiate the Union's claims22Respondent of course recognized IBEW on May 15, 1962, and was not affected in thataction by the later dismissal of TWU's Section 8(a) (5) charge In any event, Section8(a) (2) under which Respondent has been presently found to have acted Illegally is dis-tinct from Section 8(a) (5).In May 1962, with two union claimants Respondent had a variety of alternatives, in-cluding nonrecognition of either, members only recognition with each union, an electionconducted by a neutral third party or perhaps the Reverend Yolton procedure, with Yoltonhaving both the TWU and the IBEW cards and resolving the ultimate desires of the em-ployees by fair and impartial means.The Section 9(c) (3) aspect of the case and otherfactors would tend to provide insulation to the Employer from the classicMidwest PipingdoctrineMidwest Piping & Supply Co., Inc.,63 NLRB 1060;Novak Logging Company,119 NLRB 1573.21N.L R.B. v District 50, United Mine Workers of America (Bowman Transportation,Inc.),355 U.S. 453, 463.24Virginia Electric and Power Company v. N L R.B.,319 U.S 533, 539-541 ;N L R B. vLocal 60, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, et at(Mechanical Handling Systems),273 F. 2d 669 (C.A.7) ; QualityCoalCorporation,et at.,139 NLRB 492. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDfreely exercised,but I do not assume that the employees were worse off after thanprior to their representation by the IBEW.The circumstances persuade me thatthe employees would have paid dues to TWU or some other union if not to theIBEW.The dues inured to the IBEW directly and not to the Employer.Whilethe Employer had the benefit of having contractual relations with a union that hepreferred,I have no basis for assuming that the IBEW was the creature of the Em-ployer and was derelict in seeking to represent the employes effectively or that itwas compliant to the Employer.While there is no reason to believe that Respond-ent opened its plants in Lansford as a matter of pure altruism,there can be no questionof the fact that the area is badly depressed economically.This is part of a nationalas well as a local problem in which the National and State Governments as well asthe community are concerned.Ibelieve that the policies of the Act can beeffectuated by the remedy above recommended without the additional imposition ofdues reimbursement on Respondent.For the reasons previously stated I do notbelieve that the omission of reimbursement will be onerous or unjust to the em-ployees.Reimbursement might well have no serious effect upon the Respondentbut, insofar as it is consistent with effectuating the policies of the Act,I am of theopinion that the better the financial condition of Respondent's business in Lansfordthe better it will be for all concerned,including the employees and the area as awhole.If total dues of 31 employees at $3 per month for approximately 12 monthscomes to roughly$1,100, I am of the opinion that in the long run the money willserve better as capital for jobs,wages, and profits and the long-term interest of em-ployees than in individual reimbursement parcels of about $36 each in the cir-cumstances of this case.RECOMMENDED ORDERUpon the foregoing findings and conclusions of fact and law, and upon the entirerecord in the case, I recommend that Respondent,Majestic Lamp Mfg. Corp., itsofficers, agents,successors and assigns,shall:1.Cease and desist from:(a)Assisting and contributing support to Local Union 686, International Brother-hood of ElectricalWorkers, AFL-CIO, or to anyother labor organization.(b)Giving effect to the collective-bargaining agreement entered into on or aboutJuly 10,1962,with Local Union 686, International Brotherhood of Electrical Work-ers,AFL-CIO,or to any extension,renewal,or modification thereof, or any othercontract or agreement with said labor organization.(c)Recognizing the above-named labor organization as the representative ofany of its employees for the purpose of dealing with it concerning wages, rates ofpay, hours of employment,or other conditions of employment,unless and untilsuch labor organization shall have beencertified bythe Board as the exclusive repre-sentative of Respondent's employees in the appropriate unit.(d)Requiring as a condition of employment that employees be members of theabove-named labor organization.(e) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of the right to self-organization,to form labor organiza-tions,to join or assist Textile Workers Union of America,AFL-CIO, orany otherlabor organization,to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrain from any or all suchactivities.2.Take the following affirmative action to effectuate the policies of the Act:(a)Withdraw and withhold all recognition from Local Union 686, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, as the exclusive representative ofits employees,unless and until such labor organization shall have certified by theBoard as such representative.(b) Post at its plant in Lansford,Pennsylvania,copies of the attached noticemarked "Appendix"25Copies of said notice,to be furnished by the RegionalDirector for the Fourth Region, shall,after being duly signed by a representativeof Respondent,be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.25 If this Recommended Order is adopted by the Board,thewords"A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the noticeIf the Board'sOrder is enforced by a decree of a United States Court ofAppeals,the notice will be further amended by the substitution of the words"A Decreeof the United States Court of Appeals,Enforcing an Order" for the words"A Decisionand Order." YOUNG MANUFACTURING COMPANY, INC.189'Reasonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Fourth Region, in writing, within 20days from the receipt of this Intermediate Report, what steps Respondent has takento comply herewith.262U If this Recommended Order is adopted by the Board, this provision shall be modifiedto read : "Notify the Regional Director for the Fourth Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to comply with the National Labor Relations Act,we hereby notify you that:WE WILL NOTgive effect to the collective-bargaining agreement entered intoon or about July 10, 1962,with Local Union 686, International Brotherhood ofElectricalWorkers, AFL-CIO, or to any extension,renewal, or modificationthereof, or any other contract or agreement with said Local 686.WE WILL NOT assist or support the above-named labor organization or anyother labor organization.WE WILL NOTrequire as a condition of employment that employees be mem-bers of the above-named labor organization.WE WILL withdraw and withhold recognition from the above-named labororganization,unless and until such labor organization shall have been certifiedby the Board as the exclusive representative of our employees.WE WILL NOT in any related manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist any labor organization,to bargain collectively through representatives oftheir own choosing,and to engage in concreted activitis for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any orall such activities.All our employees are free to become or to refrain from becoming or remainingmembers of any labor organization of their own choice.MAJESTIC LAMP MFG. CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate with the Board's Regional Office,1700 BankersSecurities Building,Walnut and Juniper Streets,Philadelphia,Pennsylvania,19107,Telephone No. Pennypacker5-2612, if theyhave any question concerning thisnotice or compliance with its provisions.Young Manufacturing Company, Inc.andMurray McConnellYoung Manufacturing Company, Inc.andKentuckiana DistrictCouncil of Furniture&Woodworkers,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Cases _Nos.9-CA-2735 and 9-CA-93745. June 17, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair143 NLRB No. 30.